Citation Nr: 0914332	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for the Veteran's L5-S1 herniated nucleus pulposus 
with laminectomy and microdiscectomy residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from September 1998 to 
September 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, established service connection for L5-S1 herniated 
nucleus pulposus with laminectomy and microdiscectomy 
residuals; assigned a 10 percent evaluation for that 
disability; effectuated the award as of September 15, 2003; 
and denied service connection for bilateral hearing loss 
disability and hemorrhoids.  In March 2005, the RO increased 
the evaluation for the Veteran's lumbosacral spine disability 
from 10 to 20 percent and effectuated the award as of 
September 15, 2003.  In August 2007, the Board denied service 
connection for hearing loss disability and remanded the 
issues of service connection for hemorrhoids and an initial 
evaluation in excess of 20 percent for the Veteran's 
lumbosacral spine disability to the RO for additional action.  

In January 2009, the RO granted service connection for 
hemorrhoids and assigned a noncompensable evaluation for that 
disability.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected L5-S1 
herniated nucleus pulposus with laminectomy and 
microdiscectomy residuals.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
evaluation in excess of 20 percent for the Veteran's L5-S1 
herniated nucleus pulposus with laminectomy and 
microdiscectomy residuals.  The Veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
are the same regardless of how the issue is styled.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its August 2007 Remand instructions, the Board directed 
that:  

4.  Following a reasonable period of time 
for receipt of any additional information 
requested above, the RO should schedule 
the Veteran for an examination by a VA 
neurologist to assess the severity of his 
service-connected intervertebral disease 
at L5-S1.  The claims folder and a copy 
of this remand should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate whether or not the claims folder 
was reviewed.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should be 
accomplished.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
low back disorder.  The examiner should 
fully describe any functional 
deficiencies, to include any neurological 
deficits, if any.  The examiner should 
specifically indicate the existence and 
frequency or severity (as appropriate) of 
each of the following: sciatic 
neuropathy, radiculopathy, characteristic 
pain, and/or muscle spasm.  If 
neurological impairment is identified, 
the level of impairment and the 
particular peripheral nerve(s) affected 
should be reported.  Additionally, the 
examiner should comment on whether the 
Veteran has experienced any 
incapacitating episodes of low back pain 
requiring bed rest prescribed by a 
physician.  The examiner should also 
record range of motion of the Veteran's 
spine in terms of degrees of forward 
flexion, backward extension, left and 
right lateral flexion, and left and right 
lateral rotation.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of movement at 
which pain begins.  

After reviewing the Veteran's complaints 
and medical history, the examiner should 
provide an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the Veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
and should, if feasible, portray these 
factors in terms of degrees of additional 
loss in range of motion (beyond that 
which is demonstrated clinically).  A 
complete rationale should be provided for 
any opinion given.  (emphasis added).  

In accordance with the Board's Remand instructions, the AMC 
requested that the Veteran be scheduled "for an examination 
by a VA neurologist to assess the severity of his 
service-connected intervertebral disc disease at L5-S1."  
The report of the resulting December 2008 VA neurological 
examination for compensation purposes notes that: "the 
Veteran is claiming an increase in service connection for 
'degenerative arthritis of the spine;'" "the Veteran did 
tend to embellish his/her symptoms, but probably no more than 
so than most C&P applicants;" and "it is less likely than 
not that the Veteran's 'Degenerative arthritis of the spine' 
has worsened since his last rating on or about 5/22/05."  In 
reviewing the examination report, the Board observes that the 
VA physician failed to discuss, to mention; or to otherwise 
note either the Veteran's service-connected post-operative 
lumbosacral spine degenerative disc disease or any associated 
disability.  While the AMC attempted to comply with the 
Board's Remand instructions, the VA examiner failed to 
conduct the evaluation as requested.  The Court has held that 
the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his L5-S1 herniated nucleus pulposus 
with laminectomy and microdiscectomy 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If 
possible, the examination should be 
conducted by an examiner other than the 
physician who conducted the December 2008 
VA neurological examination.  

The examiner should identify any 
limitation of activity imposed by the 
Veteran's service-connected L5-S1 
herniated nucleus pulposus with 
laminectomy and microdiscectomy residuals 
with a full description of the effect of 
the disability upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his lumbosacral 
spine should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's 
post-operative lumbosacral spine 
disability upon his vocational pursuits.  
Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

2.  Then readjudicate the issue of the 
Veteran's entitlement to an initial 
evaluation in excess of 20 percent for 
his L5-S1 herniated nucleus pulposus with 
laminectomy and microdiscectomy 
residuals.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC. 

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

